 1

 2

 3

 4

 5

 6

 7

 8                                        UNITED STATES DISTRICT COURT

 9                              FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                 No. 2:18-cv-1788 DB P
12                           Plaintiff,
13             v.                                       ORDER
14    R. PLESHCHUK, et al.,
15                           Defendants.
16

17            Plaintiff has requested an extension of time to file an amended complaint pursuant to the

18   court’s order of October 22, 2018. Good cause appearing, IT IS HEREBY ORDERED that:

19            1. Plaintiff’s motion for an extension of time (ECF No. 12) is granted; and

20            2. Plaintiff is granted up to and including December 16, 2018 in which to file an amended

21   complaint.

22   DATED: November 13, 2018

23

24
                                                     /s/ DEBORAH BARNES
25                                                   UNITED STATES MAGISTRATE JUDGE
26
27
     DLB:9
28   DB/prisoner-civil rights/howe1788.36amc
